                Case 1:19-cr-00183-ELH Document 44 Filed 03/16/20 Page 1 of 1



                                   United States District Court
                                      District Of Maryland
     Chambers of                                                                    101 West Lombard Street
Ellen Lipton Hollander                                                              Baltimore, Maryland 21201
  District Court Judge                                                                    410-962-0742



                                                          March 16, 2020

      LETTER ORDER TO COUNSEL

             Re:      United States of America v. Rosensteel
                      Case No.: ELH-19-0183

      Dear Counsel:

             Pursuant to the Second Amended Standing Order 2020-03, issued by Chief Judge Bredar
      on March 14, 2020, all nonessential proceedings, are cancelled through March 27, 2020.
      Accordingly, the rearraignment currently scheduled for March 17, 2020, is hereby cancelled and
      has been rescheduled to April 17, 2020, at 11:30 a.m.

                                                          Very truly yours,


                                                                 /s/
                                                          Ellen L. Hollander
                                                          United States District Judge
